Subset 



Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This action is response to the application filed on August 27, 2020.

Claims 1-20 are pending.



Claim Objections

Claims 1 and 11 are objected to because of the following informalities: “…. the reference compressed data representation:”, need  -- ; --.  Appropriate correction is required.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because: The claimed invention is directed to non-statutory subject matter.  
“An idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper. Comparing information regarding a sample or test subject to a control or target data. Collecting and comparing known information. Comparing data to determine a risk level. Diagnosing an abnormal condition by performing clinical tests and thinking about the results”.  


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babu et al (U.S. Pat. No. 7/143,046).

With respect to claims 1 and 11, Babu et al teaches 
identifying subsets of data associated with a data arrangement, the data arrangement including a subset of data (col. 3, lines 1-10, subset of the at least one model to form a basis upon which to compress the data table); 
computing a compressed data representation for a subset of data, the compressed data representation indicative of a data type to which the subset of data is associated (col. 2, lines 65-67 to col. 3, lines 1-10, compressing a data table and a database management system incorporating the system or the method. In one embodiment, the system includes: (1) a table modeller that discovers data mining models with guaranteed error bounds of at least one attribute in the data table in terms of other attributes in the data table and (2) a model selector, associated with the table modeller, that selects a subset of the at least one model to form a basis upon which to compress the data table); 
applying the compressed data representation to a plurality of filters each configured to provide a reference compressed data representation (col. 3, lines 1-16, compressing data tables by taking advantage of attribute semantics and data mining models to perform lossy compression of massive data tables); 
correlating the compressed data representation to at one reference compressed data representation to form a correlated compressed data representation (FIG. 1, illustrated is a table compressor 100, an embodiment of an exemplary system for compressing a data table according to the principles of the present invention. The table compressor 100 takes advantage of attribute semantics and data-mining models to perform lossy compression of massive data tables. The table compressor 100 is based in part upon a novel idea of exploiting data correlations); 
generating a result indicating that a value of the compressed data representation matches the reference compressed data representation (col. 6, lines 45-59, represents a collection of tuples that have approximately matching values for some (but not necessarily all) attributes, where the degree of approximation is specified by user-provided compactness parameters. Essentially, fascicles can be seen as a specific form of data-mining models, i.e., clusters in subspaces of the full attribute space, where the notion of a cluster is based on the acceptable degree of loss during data compression);
detecting one or more links based on the result between the subset of data associated with the correlated compressed data representation to one or more datasets stored in a graph data arrangement being linkable to other graph data arrangements (FIG. 1 illustrates an exemplary system for compressing a data table); and 
forming an expanded data arrangement including supplemented subsets of data of the data type from the other graph data arrangements ((5) FIGS. 3A 3D illustrates a Bayesian network graph defined over attributes X.sub.1, . . . , X.sub.4).


With respect to claims 2 and 12, Babu teaches receiving data representing the reference compressed data representation including a probabilistic data structure (col. 11, lines 18-47, Learning the structure of Bayesian networks from data is a difficult problem that has seen growing research interest in recent years. There are two general approaches to discovering Bayesian structure: (1) Constraint-based methods try to discover conditional independence properties between data attributes using appropriate statistical measures (e.g., X.sup.2 or mutual information) and then build a network that exhibits the observed correlations and independencies. (2) Scoring-based (or Bayesian) methods are based on defining a statistically-motivated score function (e.g., Bayesian or MDL-based) that describes the fitness of a probabilistic network structure to the observed data; the goal then is to find a structure that maximizes the score. (In general, this is a hard optimization problem that is typically NP-hard)).
 
With respect to claims 3 and 13, Babu teaches linking data in a tabular data arrangement to data in the other graph data arrangements, at least one of the graph data arrangements being disposed in a triplestore data repository ((col. 11, lines 18-47, Learning the structure of Bayesian networks from data is a difficult problem that has seen growing research interest in recent years. There are two general approaches to discovering Bayesian structure).

With respect to claims 4 and 14, Babu teaches identifying a classification type as an identified classification type (col. 11, lines 18-47, Learning the structure of Bayesian networks from data is a difficult problem that has seen growing research interest in recent years. There are two general approaches to discovering Bayesian structure).

With respect to claims 5 and 15, Babu teaches detecting at least one link of the one or more links as a function of a digital signature as the correlated compressed data representation, wherein the identified classification type is association with the digital signature (col. 11, lines 18-47, Learning the structure of Bayesian networks from data is a difficult problem that has seen growing research interest in recent years).   

With respect to claims 6 and 16, Babu teaches generating a compressed data representation for each of the subsets of the graph data to form the plurality of reference compressed data representations (FIGS. 3A 3D illustrates a Bayesian network graph defined over attributes X.sub.1, . . . , X.sub.4).

With respect to claims 7 and 17, Babu teaches accessing a plurality of datasets stored as graph data in the graph data arrangement disposed in a repository; and identifying subsets of data associated with the plurality of datasets ((FIGS. 3A 3D illustrates a Bayesian network graph defined over attributes).

With respect to claims 8 and 18, Babu teaches executing instructions to perform one or more hash functions (FIG. 1, table compressor 100, an embodiment of an exemplary system for compressing a data table according to the principles of the present invention. The table compressor 100 takes advantage of attribute semantics and data-mining models to perform lossy compression of massive data tables).

With respect to claims 9 and 19, Babu teaches applying each subset of data as columnar data to a Bloom filter (FIG. 1, table compressor 100, an embodiment of an exemplary system for compressing a data table according to the principles of the present invention. The table compressor 100 takes advantage of attribute semantics and data-mining models to perform lossy compression of massive data tables).

With respect to claims 10 and 20, Babu teaches detecting an associated subset of data in the graph data arrangements that includes data relevant to the correlated compressed data representation (FIG. 1, table compressor 100, an embodiment of an exemplary system for compressing a data table according to the principles of the present invention).


 

 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assist from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163